ORDER TO SHOW CAUSE
The Office of Attorney having petitioned the Court pursuant to Rule l:20-5(b) for the immediate temporary suspension of ANTHONY W. HARRIS of NEWARK, who was admitted to the bar of this State in 1984, and good cause appearing;
It is ORDERED that ANTHONY W. HARRIS show cause before this Court on Thursday, June 6,1991, at 2:00 p.m., in the Supreme Court courtroom, Hughes Justice Complex, Trenton, *30why he should not be suspended from the practice of law and otherwise sanctioned pending the disposition of ethics proceedings against him, and, further, why the Office of Attorney Ethics should not be directed to take such protective action as may be appropriate pursuant to Rule 1:20 — 11(c); and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court.